 

Exhibit 10.1

 

IMMUNOMEDICS, INC.
AMENDED & RESTATED

2014 LONG-TERM INCENTIVE PLAN

 



 

 

 

TABLE OF CONTENTS

 

Page

 

1.       History; Effective Date. 1 2.       Purposes of the Plan. 1
3.       Terminology. 1 4.       Administration. 1 (a)        Administration of
the Plan 1 (b)        Powers of the Administrator 1 (c)        Delegation of
Administrative Authority 3 (d)        Non-Uniform Determinations 3
(e)        Limited Liability; Advisors 3 (f)         Indemnification 3
(g)        Effect of Administrator’s Decision 4 5.       Shares Issuable
Pursuant to Awards. 4 (a)        Initial Share Pool 4 (b)        Adjustments to
Share Pool 4 (c)        Award Limits 5 (d)        ISO Limit 5 (e)        Source
of Shares 5 6.       Participation. 6 7.       Awards. 6 (a)        Awards, In
General 6 (b)        Minimum Restriction Period for All Awards 6
(c)        Stock Options 6 (d)        Limitation on Reload Options 7
(e)        Stock Appreciation Rights 7 (f)        Repricing 8 (g)        Stock
Awards 8 (h)        Stock Units 10 (i)         Performance Shares and
Performance Units 11 (j)         Other Stock-Based Awards 12 (k)        Awards
to Participants Outside the United States 12 (l)         Limitation on Dividend
Reinvestment and Dividend Equivalents 13 8.       Withholding of Taxes. 13
9.       Transferability of Awards. 13

 



1

 

 

(a)        General Nontransferability Absent Administrator Permission 13
(b)        Administrator Discretion to Permit Transfers Other Than For Value 14
10.     Adjustments for Corporate Transactions and Other Events. 14
(a)        Mandatory Adjustments 14 (b)        Discretionary Adjustments 14
(c)        Adjustments to Performance Goals 15 (d)        Statutory Requirements
Affecting Adjustments 15 (e)        Dissolution or Liquidation 15 11.     Change
in Control Provisions. 15 (a)        Termination of Awards 15
(b)        Director Awards 17 (c)        Continuation, Assumption or
Substitution of Awards 17 (d)        Other Permitted Actions 17
(e)        Section 409A Savings Clause 17 12.     Substitution of Awards in
Mergers and Acquisitions. 17 13.     Compliance with Securities Laws; Listing
and Registration. 18 14.     Section 409A Compliance. 19 15.     Plan Duration;
Amendment and Discontinuance. 19 (a)        Plan Duration 19
(b)        Amendment and Discontinuance of the Plan 20 (c)        Amendment of
Awards 20 16.     General Provisions. 20 (a)        Non-Guarantee of Employment
or Service 20 (b)        No Trust or Fund Created 20 (c)        Status of Awards
21 (d)        Subsidiary Employees 21 (e)        Governing Law and
Interpretation 21 (f)         Use of English Language 21 (g)        Recovery of
Amounts Paid 21 17.     Glossary. 22

 



2

 

 

1.                 History; Effective Date.

 

IMMUNOMEDICS, INC., a Delaware corporation, (“Immunomedics”) has established the
IMMUNOMEDICS, INC. AMENDED AND RESTATED 2014 LONG-TERM INCENTIVE PLAN, as set
forth herein, and as the same may be amended from time to time (the “Plan”). The
Plan was adopted by the Board of Directors of Immunomedics (the “Board”) on
April 16, 2020 as a continuation of the Immunomedics’ 2014 Long-Term Incentive
Plan (the “2014 Plan”). The Plan shall become and is effective as of the date
that it is approved by the stockholders of Immunomedics (the “Effective Date”).

 

2.                  Purposes of the Plan.

 

The Plan is designed to:

 

(a)               promote the long-term financial interests and growth of
Immunomedics and its Subsidiaries (together, the “Company”) by attracting and
retaining management and other personnel and key service providers with the
training, experience and ability to enable them to make a substantial
contribution to the success of the Company’s business;

 

(b)               motivate management personnel by means of growth-related
incentives to achieve long-range goals; and

 

(c)               further the alignment of interests of Participants with those
of the stockholders of Immunomedics through opportunities for increased stock or
stock-based ownership in Immunomedics.

 

Toward these objectives, the Administrator may grant stock options, stock
appreciation rights, stock awards, stock units, performance shares, performance
units, and other stock-based awards to eligible individuals on the terms and
subject to the conditions set forth in the Plan.

 

3.                  Terminology.

 

Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the meaning
set forth in the glossary at Section 17 of the Plan or as defined the first
place such word or phrase appears in the Plan.

 

4.                  Administration.

 

(a)               Administration of the Plan. The Plan shall be administered by
the Administrator.

 

(b)               Powers of the Administrator. The Administrator shall, except
as otherwise provided under the Plan, have plenary authority, in its sole and
absolute discretion, to grant Awards pursuant to the terms of the Plan to
Eligible Individuals and to take all other actions necessary or desirable to
carry out the purpose and intent of the Plan. Among other things, the
Administrator shall have the authority, in its sole and absolute discretion,
subject to the terms and conditions of the Plan to:

 



1

 

 

(i)                 determine the Eligible Individuals to whom, and the time or
times at which, Awards shall be granted;

 

(ii)                determine the types of Awards to be granted any Eligible
Individual;

 

(iii)               determine the number of shares of Common Stock to be covered
by or used for reference purposes for each Award or the value to be transferred
pursuant to any Award;

 

(iv)              determine the terms, conditions and restrictions applicable to
each Award (which need not be identical) and any shares acquired pursuant
thereto, including, without limitation, (A) the purchase price of any shares of
Common Stock, (B) the method of payment for shares purchased pursuant to any
Award, (C) the method for satisfying any Tax Withholding Obligation arising in
connection with any Award, including by the withholding or delivery of shares of
Common Stock, (D) subject to Section 7(b), the timing, terms and conditions of
the exercisability, vesting or payout of any Award or any shares acquired
pursuant thereto, (E) the Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (F) the time of the
expiration of any Award, (G) the effect of the Participant’s Termination of
Service on any of the foregoing, and (H) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto as the
Administrator shall consider to be appropriate and not inconsistent with the
terms of the Plan;

 

(v)               subject to Sections 7(f), 7(k), 10(c) and 15, modify, amend or
adjust the terms and conditions of any Award;

 

(vi)              subject to Section 7(b), accelerate or otherwise change the
time at or during which an Award may be exercised or becomes payable and waive
or accelerate the lapse, in whole or in part, of any restriction, condition or
risk of forfeiture with respect to such Award; provided, however, that no such
change, waiver or acceleration shall be made to any Award that is considered
“deferred compensation” within the meaning of Section 409A of the Code if the
effect of such action is inconsistent with Section 409A of the Code;

 

(vii)             determine whether an Award will be paid or settled in cash,
shares of Common Stock, or in any combination thereof and whether, to what
extent and under what circumstances cash or shares of Common Stock payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant;

 

(viii)            for any purpose, including but not limited to, qualifying for
preferred or beneficial tax treatment, accommodating the customs or
administrative challenges or otherwise complying with the tax, accounting or
regulatory requirements of one or more jurisdictions, adopt, amend, modify,
administer or terminate sub plans, appendices, special provisions or supplements
applicable to Awards regulated by the laws of a particular jurisdiction, which
sub-plans, appendices, supplements and special provisions may take precedence
over other provisions of the Plan, and prescribe, amend and rescind rules and
regulations relating to such sub plans, supplements and special provisions;

 



2

 

 

(ix)               establish any “Blackout Period”, during which transactions
affecting Awards may not be effectuated, that the Administrator in its sole
discretion deems necessary or advisable;

 

(x)                determine the Fair Market Value of shares of Common Stock or
other property for any purpose under the Plan or any Award;

 

(xi)               administer, construe and interpret the Plan, Award Agreements
and all other documents relevant to the Plan and Awards issued thereunder, and
decide all other matters to be determined in connection with an Award;

 

(xii)              establish, amend, rescind and interpret such administrative
rules, regulations, agreements, guidelines, instruments and practices for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable;

 

(xiii)             correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent the Administrator shall consider it desirable to carry it into
effect; and

 

(xiv)             otherwise administer the Plan and all Awards granted under the
Plan.

 

(c)               Delegation of Administrative Authority. The Administrator may
designate officers or employees of the Company to assist the Administrator in
the administration of the Plan and, to the extent permitted by applicable law
and stock exchange rules, the Administrator may delegate to officers or other
employees of the Company the Administrator’s duties and powers under the Plan,
subject to such conditions and limitations as the Administrator shall prescribe,
including without limitation the authority to execute agreements or other
documents on behalf of the Administrator; provided, however, that such
delegation of authority shall not extend to the granting of, or exercise of
discretion with respect to, Awards to Eligible Individuals who are officers
under Section 16 of the Exchange Act.

 

(d)               Non-Uniform Determinations. The Administrator’s determinations
under the Plan (including without limitation, determinations of the persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the Award Agreements evidencing such Awards, and
the ramifications of a Change in Control upon outstanding Awards) need not be
uniform and may be made by the Administrator selectively among Awards or persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.

 

(e)                Limited Liability; Advisors. To the maximum extent permitted
by law, no member of the Administrator shall be liable for any action taken or
decision made in good faith relating to the Plan or any Award thereunder. The
Administrator may employ counsel, consultants, accountants, appraisers, brokers
or other persons. The Administrator, Immunomedics, and the officers and
directors of Immunomedics shall be entitled to rely upon the advice, opinions or
valuations of any such persons.

 

(f)                 Indemnification. To the maximum extent permitted by law, by
Immunomedics’ charter and by-laws, and by any directors’ and officers’ liability
insurance coverage which may be in effect from time to time, the members of the
Administrator and any agent or delegate of the Administrator who is a director,
officer or employee of Immunomedics or an Affiliate shall be indemnified by
Immunomedics against any and all liabilities and expenses to which they may be
subjected by reason of any act or failure to act with respect to their duties on
behalf of the Plan.

 



3

 

 

(g)               Effect of Administrator’s Decision. All actions taken and
determinations made by the Administrator on all matters relating to the Plan or
any Award pursuant to the powers vested in it hereunder shall be in the
Administrator’s sole and absolute discretion, unless in contravention of any
express term of the Plan, including, without limitation, any determination
involving the appropriateness or equitableness of any action. All determinations
made by the Administrator shall be conclusive, final and binding on all parties
concerned, including Immunomedics, its stockholders, any Participants and any
other employee, consultant, or director of Immunomedics and its Affiliates, and
their respective successors in interest. No member of the Administrator, nor any
director, officer, employee or representative of Immunomedics shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or Awards. Notwithstanding the foregoing,
following a Change in Control, any determination by the Administrator as to
whether “Cause” or “Good Reason” exists under the terms of an Award shall be
subject to de novo review by a court of competent jurisdiction.

 

5.                  Shares Issuable Pursuant to Awards.

 

(a)               Initial Share Pool. As of the Effective Date, the number of
shares of Common Stock issuable pursuant to Awards that may be granted under the
Plan (the “Share Pool”) shall be equal to (i) 9,000,000 shares of Common Stock
plus (ii) the number of unallocated shares of Common Stock available for
issuance as of the effective date of the 2014 Plan under the Immunomedics, Inc.
2006 Stock Incentive Plan (the “2006 Plan”) that were not then subject to
outstanding Awards plus (iii) 7,000,000 additional shares as of the Effective
Date.

 

(b)               Adjustments to Share Pool. The Share Pool shall be adjusted,
in addition to any adjustments to be made pursuant to Section 10 of the Plan, as
follows:

 

(i)                 The Share Pool shall be reduced, on the date of grant, by
one share for each share of Common Stock made subject to an Award granted under
the Plan;

 

(ii)                The Share Pool shall be increased, on the relevant date, by
the number of unissued shares of Common Stock underlying or used as a reference
measure for any Award or portion of an Award granted under this Plan or the 2006
Plan that is cancelled, forfeited, expired, terminated unearned or settled in
cash, in any such case without the issuance of shares; and

 

(iii)               The Share Pool shall be increased, on the forfeiture date,
by the number of shares of Common Stock that are forfeited back to the Company
after issuance due to a failure to meet an Award contingency or condition with
respect to any Award or portion of an Award granted under this Plan or the 2006
Plan.

 

For the avoidance of doubt, as of the Effective Date, the Share Pool shall not
be increased by (A) shares of Common Stock used as a reference measure for any
Award granted under this Plan that are not issued upon settlement of such Award
due to a net settlement, (B) shares of Common Stock withheld by or surrendered
(either actually or through attestation) to the Company in payment of the
exercise price of any Award, or (C) shares of Common Stock withheld by or
surrendered (either actually or through attestation) to the Company in payment
of the Tax Withholding Obligation that arises in connection with any Award.

 



4

 

 

(c)               Award Limits. Subject to adjustment as provided in Section 10
of the Plan:

 

(i)                 the maximum number of shares of Common Stock that may be
made subject to Awards granted under the Plan during a calendar year to any one
person in the form of stock options or stock appreciation rights is, in the
aggregate, 500,000 shares;

 

(ii)                the maximum number of shares of Common Stock that may be
made subject to Awards granted under the Plan during a calendar year to any one
person in the form of Performance Awards is, in the aggregate, 500,000 shares,

 

(iii)               in connection with Awards granted under the Plan during a
calendar year to any one person in the form of Performance Shares, the maximum
cash amount payable thereunder is the amount equal to the number of shares made
subject to the Award, as limited by Section 5(c)(ii), multiplied by the Fair
Market Value as determined as of the payment date; and

 

(iv)               in connection with Awards granted under the Plan during a
calendar year to any one person in the form of Performance Units, the maximum
cash amount payable under such Performance Units is $1,000,000; provided,
however, that each of the limitations set forth above in clauses (i), (ii) and
(iii) of this Section 5(c) shall be multiplied by two when applied to Awards
granted to any individual during the calendar year in which such individual
first commences service with Immunomedics or a Subsidiary; and provided,
further, that the limitations set forth above in clauses (ii) and (iii) of this
Section 5(c) shall be multiplied by the number of calendar years over which the
applicable Performance Period spans (in whole or in part), if the Performance
Period is longer than 12 months’ duration, when applied to Performance Awards.
If an Award is terminated, surrendered or canceled in the same year in which it
was granted, such Award nevertheless will continue to be counted against the
limitations set forth above in this Section 5(c) for the calendar year in which
it was granted.

 

(d)               ISO Limit. Subject to adjustment pursuant to Section 10 of the
Plan, the maximum number of shares of Common Stock that may be issued pursuant
to stock options granted under the Plan that are intended to qualify as
Incentive Stock Options within the meaning of Section 422 of the Code shall be
equal to 16,000,000 shares of Common Stock.

 

(e)               Source of Shares. The shares of Common Stock with respect to
which Awards may be made under the Plan shall be shares authorized for issuance
under Immunomedics’ charter but unissued, or issued and reacquired, including
without limitation shares purchased in the open market or in private
transactions.

 



5

 

 

6.                  Participation.

 

Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time. The Administrator may also
grant Awards to Eligible Individuals in connection with hiring, recruiting or
otherwise, prior to the date the individual first performs services for
Immunomedics or a Subsidiary; provided, however, that such Awards shall not
become vested or exercisable, and no shares shall be issued to such individual,
prior to the date the individual first commences performance of such services.

 

7.                  Awards.

 

(a)                Awards, In General. The Administrator, in its sole
discretion, shall establish the terms of all Awards granted under the Plan
consistent with the terms of the Plan. Awards may be granted individually or in
tandem with other types of Awards, concurrently with or with respect to
outstanding Awards. All Awards are subject to the terms and conditions provided
in the Award Agreement, which shall be delivered to the Participant receiving
such Award upon, or as promptly as is reasonably practicable following, the
grant of such Award. Unless otherwise specified by the Administrator, in its
sole discretion, or otherwise provided in the Award Agreement, an Award shall
not be effective unless the Award Agreement is signed or otherwise accepted by
Immunomedics and the Participant receiving the Award (including by electronic
delivery and/or electronic signature).

 

(b)                Minimum Restriction Period for All Awards. Except as provided
below and notwithstanding any provision of the Plan to the contrary, each Award
granted under the Plan shall be subject to a minimum Restriction Period of 12
months from the date of grant. . If the grant of a Performance Award is
conditioned on satisfaction of Performance Goals, the Performance Period shall
not be less than 12 months’ duration, but no additional minimum Restriction
Period need apply to such Award. Except as provided below and notwithstanding
any provision of the Plan to the contrary, the Administrator shall not have
discretionary authority to waive the minimum Restriction Period applicable to an
Award, except in the case of death, disability, or a Change in Control. The
provisions of this Section 7(b) shall not apply and/or may be waived, in the
Administrator’s discretion, with respect to up to the number of Awards that is
equal to five percent (5%) of the aggregate Share Pool available as of the
Effective Date.

 

(c)                Stock Options.

 

(i)                 Grants. A stock option means a right to purchase a specified
number of shares of Common Stock from Immunomedics at a specified price during a
specified period of time. The Administrator may from time to time grant to
Eligible Individuals Awards of Incentive Stock Options or Nonqualified Options;
provided, however, that Awards of Incentive Stock Options shall be limited to
employees of Immunomedics or of any current or hereafter existing “parent
corporation” or “subsidiary corporation,” as defined in Sections 424(e) and
424(f) of the Code, respectively, of Immunomedics, and any other Eligible
Individuals who are eligible to receive Incentive Stock Options under the
provisions of Section 422 of the Code. No stock option shall be an Incentive
Stock Option unless so designated by the Administrator at the time of grant or
in the applicable Award Agreement.

 



6

 

 

(ii)               Exercise. Stock options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that Awards of stock options may not have a
term in excess of ten years’ duration unless required otherwise by applicable
law. The exercise price per share subject to a stock option granted under the
Plan shall not be less than the Fair Market Value of one share of Common Stock
on the date of grant of the stock option, except as provided under applicable
law or with respect to stock options that are granted in substitution of similar
types of awards of a company acquired by Immunomedics or a Subsidiary or with
which Immunomedics or a Subsidiary combines (whether in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, or otherwise) to preserve the intrinsic value
of such awards.

 

(iii)               Termination of Service. Except as provided in the applicable
Award Agreement or otherwise determined by the Administrator, to the extent
stock options are not vested and exercisable, a Participant’s stock options
shall be forfeited upon his or her Termination of Service.

 

(iv)              Additional Terms and Conditions. The Administrator may, by way
of the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock options,
provided they are not inconsistent with the Plan.

 

(d)                Limitation on Reload Options. The Administrator shall not
grant stock options under this Plan that contain a reload or replenishment
feature pursuant to which a new stock option would be granted automatically upon
receipt of delivery of Common Stock to Immunomedics in payment of the exercise
price or any Tax Withholding Obligation under any other stock option.

 

(e)                 Stock Appreciation Rights.

 

(i)                 Grants. The Administrator may from time to time grant to
Eligible Individuals Awards of stock appreciation rights. A stock appreciation
right entitles the Participant to receive, subject to the provisions of the Plan
and the Award Agreement, a payment having an aggregate value equal to the
product of (i) the excess of (A) the Fair Market Value on the exercise date of
one share of Common Stock over (B) the base price per share specified in the
Award Agreement, times (ii) the number of shares specified by the stock
appreciation right, or portion thereof, which is exercised. The base price per
share specified in the Award Agreement shall not be less than the lower of the
Fair Market Value on the date of grant or the exercise price of any tandem stock
option to which the stock appreciation right is related, or with respect to
stock appreciation rights that are granted in substitution of similar types of
awards of a company acquired by Immunomedics or a Subsidiary or with which
Immunomedics or a Subsidiary combines (whether in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock, or otherwise) such base price as is necessary to preserve the
intrinsic value of such awards.

 



7

 

 

(ii)                Exercise. Stock appreciation rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Administrator; provided, however, that stock appreciation
rights granted under the Plan may not have a term in excess of ten years’
duration unless otherwise required by applicable law. The applicable Award
Agreement shall specify whether payment by Immunomedics of the amount receivable
upon any exercise of a stock appreciation right is to be made in cash or shares
of Common Stock or a combination of both, or shall reserve to the Administrator
or the Participant the right to make that determination prior to or upon the
exercise of the stock appreciation right. If upon the exercise of a stock
appreciation right a Participant is to receive a portion of such payment in
shares of Common Stock, the number of shares shall be determined by dividing
such portion by the Fair Market Value of a share of Common Stock on the exercise
date. No fractional shares shall be used for such payment and the Administrator
shall determine whether cash shall be given in lieu of such fractional shares or
whether such fractional shares shall be eliminated.

 

(iii)               Termination of Service. Except as provided in the applicable
Award Agreement or otherwise determined by the Administrator, to the extent
stock appreciation rights are not vested and exercisable, a Participant’s stock
appreciation rights shall be forfeited upon his or her Termination of Service.

 

(iv)              Additional Terms and Conditions. The Administrator may, by way
of the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock appreciation
rights, provided they are not inconsistent with the Plan.

 

(f)                 Repricing. Notwithstanding anything herein to the contrary,
except in connection with a corporate transaction involving Immunomedics
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of options
and stock appreciation rights granted under the Plan may not be amended, after
the date of grant, to reduce the exercise price of such options or stock
appreciation rights, nor may outstanding options or stock appreciation rights be
canceled in exchange for (i) cash, (ii) options or stock appreciation rights
with an exercise price or base price that is less than the exercise price or
base price of the original outstanding options or stock appreciation rights, or
(iii) other Awards, unless such action is approved by Immunomedics’
stockholders.

 

(g)               Stock Awards.

 

(i)                 Grants. The Administrator may from time to time grant to
Eligible Individuals Awards of unrestricted Common Stock or Restricted Stock
(collectively, “Stock Awards”) on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Administrator shall determine, subject to the
limitations set forth in Section 7(b). Stock Awards shall be evidenced in such
manner as the Administrator may deem appropriate, including via book-entry
registration.

 

(ii)                Vesting. Restricted Stock shall be subject to such vesting,
restrictions on transferability and other restrictions, if any, and/or risk of
forfeiture as the Administrator may impose at the date of grant or thereafter.
The Restriction Period to which such vesting, restrictions and/or risk of
forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of Performance Goals, in such installments, or
otherwise, as the Administrator may determine. Subject to the provisions of the
Plan and the applicable Award Agreement, during the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock.

 



8

 

 

(iii)               Rights of a Stockholder; Dividends. Except to the extent
restricted under the Award Agreement relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder of Common Stock including, without limitation, the right to vote
Restricted Stock. Cash dividends declared payable on Common Stock shall be paid,
with respect to outstanding Restricted Stock, either as soon as practicable
following the dividend payment date or deferred for payment to such later date
as determined by the Administrator, and shall be paid in cash or as unrestricted
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends or may be reinvested in additional shares of Restricted Stock as
determined by the Administrator; provided, however, that dividends declared
payable on Restricted Stock that is granted as a Performance Award shall be held
by Immunomedics and made subject to forfeiture at least until achievement of the
applicable Performance Goal related to such shares of Restricted Stock. Stock
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock or other property has been distributed. As soon as is
practicable following the date on which restrictions on any shares of Restricted
Stock lapse, Immunomedics shall deliver to the Participant the certificates for
such shares or shall cause the shares to be registered in the Participant’s name
in book-entry form, in either case with the restrictions removed, provided that
the Participant shall have complied with all conditions for delivery of such
shares contained in the Award Agreement or otherwise reasonably required by
Immunomedics.

 

(iv)              Termination of Service. Except as provided in the applicable
Award Agreement, upon Termination of Service during the applicable Restriction
Period, Restricted Stock and any accrued but unpaid dividends that are at that
time subject to restrictions shall be forfeited; provided that, subject to the
limitations set forth in Section 7(b), the Administrator may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

 

(v)               Additional Terms and Conditions. The Administrator may, by way
of the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Restricted Stock,
provided they are not inconsistent with the Plan.

 



9

 

 

(h)                Stock Units.

 

(i)                 Grants. The Administrator may from time to time grant to
Eligible Individuals Awards of unrestricted stock Units or Restricted Stock
Units on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as the
Administrator shall determine, subject to the limitations set forth in Section
7(b). Restricted Stock Units represent a contractual obligation by Immunomedics
to deliver a number of shares of Common Stock, an amount in cash equal to the
Fair Market Value of the specified number of shares subject to the Award, or a
combination of shares of Common Stock and cash, in accordance with the terms and
conditions set forth in the Plan and any applicable Award Agreement.

 

(ii)                Vesting and Payment. Restricted Stock Units shall be subject
to such vesting, risk of forfeiture and/or payment provisions as the
Administrator may impose at the date of grant. The Restriction Period to which
such vesting and/or risk of forfeiture apply may lapse under such circumstances,
including without limitation upon the attainment of Performance Goals, in such
installments, or otherwise, as the Administrator may determine. Shares of Common
Stock, cash or a combination of shares of Common Stock and cash, as applicable,
payable in settlement of Restricted Stock Units shall be delivered to the
Participant as soon as administratively practicable, but no later than 30 days,
after the date on which payment is due under the terms of the Award Agreement
provided that the Participant shall have complied with all conditions for
delivery of such shares or payment contained in the Award Agreement or otherwise
reasonably required by Immunomedics, or in accordance with an election of the
Participant, if the Administrator so permits, that meets the requirements of
Section 409A of the Code.

 

(iii)            No Rights of a Stockholder; Dividend Equivalents. Until shares
of Common Stock are issued to the Participant in settlement of stock Units, the
Participant shall not have any rights of a stockholder of Immunomedics with
respect to the stock Units or the shares issuable thereunder. The Administrator
may grant to the Participant the right to receive Dividend Equivalents on stock
Units, on a current, reinvested and/or restricted basis, subject to such terms
as the Administrator may determine provided, however, that Dividend Equivalents
payable on stock Units that are granted as a Performance Award shall, rather
than be paid on a current basis, be accrued and made subject to forfeiture at
least until achievement of the applicable Performance Goal related to such stock
Units.

 

(iv)             Termination of Service. Upon Termination of Service during the
applicable deferral period or portion thereof to which forfeiture conditions
apply, or upon failure to satisfy any other conditions precedent to the delivery
of shares of Common Stock or cash to which such Restricted Stock Units relate,
all Restricted Stock Units and any accrued but unpaid Dividend Equivalents with
respect to such Restricted Stock Units that are then subject to deferral or
restriction shall be forfeited; provided that, subject to the limitations set
forth in Section 7(b), the Administrator may provide, by rule or regulation or
in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.

 



10

 

 

(v)               Additional Terms and Conditions. The Administrator may, by way
of the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock Units, provided
they are not inconsistent with the Plan.

 

(i)                 Performance Shares and Performance Units.

 

(i)                 Grants. The Administrator may from time to time grant to
Eligible Individuals Awards in the form of Performance Shares and Performance
Units. Performance Shares, as that term is used in this Plan, shall refer to
shares of Common Stock or Units that are expressed in terms of Common Stock, the
issuance, vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. Performance Units, as that term is used in this Plan, shall
refer to dollar-denominated Units valued by reference to designated criteria
established by the Administrator, other than Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. The applicable Award Agreement shall specify whether
Performance Shares and Performance Units will be settled or paid in cash or
shares of Common Stock or a combination of both, or shall reserve to the
Administrator or the Participant the right to make that determination prior to
or at the payment or settlement date.

 

(ii)                Performance Criteria. The Administrator shall, prior to or
at the time of grant, condition the grant, vesting or payment of, or lapse of
restrictions on, an Award of Performance Shares or Performance Units upon (A)
the attainment of Performance Goals during a Performance Period or (B) the
attainment of Performance Goals and the continued service of the Participant.
The length of the Performance Period, the Performance Goals to be achieved
during the Performance Period, and the measure of whether and to what degree
such Performance Goals have been attained shall be conclusively determined by
the Administrator in the exercise of its absolute discretion. Performance Goals
may include minimum, maximum and target levels of performance, with the size of
the Award or payout of Performance Shares or Performance Units or the vesting or
lapse of restrictions with respect thereto based on the level attained.
Performance Goals. Performance Goals may be applied on a per share or absolute
basis and relative to one or more Performance Metrics, or any combination
thereof, and may be measured pursuant to U.S. generally accepted accounting
principles (“GAAP”), non-GAAP or other objective standards in a manner
consistent with Immunomedics’ or its Subsidiary’s established accounting
policies, all as the Administrator shall determine at the time the Performance
Goals for a Performance Period are established. An Award of Performance Shares
or Performance Units shall be settled as and when the Award vests or at a later
time specified in the Award Agreement or in accordance with an election of the
Participant, if the Administrator so permits, that meets the requirements of
Section 409A of the Code

 



11

 

 

(iii)               Adjustment to Performance Goals. The Administrator may, in
its sole discretion, provide that one or more objectively determinable
adjustments shall be made to the manner in which one or more of the Performance
Goals is to be calculated or measured to take into account, or ignore, one or
more of the following: (1) items related to a change in accounting principle;
(2) items relating to financing activities; (3) expenses for restructuring or
productivity initiatives; (4) other non-operating items; (5) items related to
acquisitions; (6) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (7) items related to the
sale or disposition of a business or segment of a business; (8) items related to
discontinued operations that do not qualify as a segment of a business under
U.S. generally accepted accounting principles; (9) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (10) any other items of significant income or expense
which are determined to be appropriate adjustments; (11) items relating to
unusual or extraordinary corporate transactions, events or developments, (12)
items related to amortization of acquired intangible assets; (13) items that are
outside the scope of the Company’s core, on-going business activities; (14)
changes in foreign currency exchange rates; (15) items relating to changes in
tax laws; (16) certain identified expenses (including, but not limited to, cash
bonus expenses, incentive expenses and acquisition-related transaction and
integration expenses); (17) items relating to asset impairment charges; (18)
items relating to gains or unusual or nonrecurring events or changes in
applicable law, accounting principles or business conditions; or (19) any other
items or criteria selected by the Administrator.

 

(iv)              Additional Terms and Conditions. The Administrator may, by way
of the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Performance Shares or
Performance Units, provided they are not inconsistent with the Plan.

 

(j)                 Other Stock-Based Awards. The Administrator may from time to
time grant to Eligible Individuals Awards in the form of Other Stock-Based
Awards. Other Stock-Based Awards in the form of Dividend Equivalents may be (A)
awarded on a free-standing basis or in connection with another Award other than
a stock option or stock appreciation right, (B) paid currently or credited to an
account for the Participant, including the reinvestment of such credited amounts
in Common Stock equivalents, to be paid on a deferred basis, and (C) settled in
cash or Common Stock as determined by the Administrator; provided, however, that
Dividend Equivalents payable on Other Stock-Based Awards that are granted as a
Performance Award shall, rather than be paid on a current basis, be accrued and
made subject to forfeiture at least until achievement of the applicable
Performance Goal related to such Other Stock-Based Awards. Any such settlements,
and any such crediting of Dividend Equivalents, may be subject to such
conditions, restrictions and contingencies as the Administrator shall establish.

 

(k)               Awards to Participants Outside the United States. The
Administrator may grant Awards to Eligible Individuals who are foreign
nationals, who are located outside the United States or who are not compensated
from a payroll maintained in the United States, or who are otherwise subject to
(or could cause Immunomedics or a Subsidiary to be subject to) tax, legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Administrator, be necessary or desirable in order that
any such Award shall conform to laws, regulations, and customs of the country or
jurisdiction in which the Participant is then resident or primarily employed or
to foster and promote achievement of the purposes of the Plan.

 



12

 

 

(l)                 Limitation on Dividend Reinvestment and Dividend
Equivalents. Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment, and the payment of shares of Common Stock with
respect to dividends to Participants holding Awards of stock Units, shall only
be permissible if sufficient shares are available under the Share Pool for such
reinvestment or payment (taking into account then outstanding Awards). In the
event that sufficient shares are not available under the Share Pool for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of stock Units equal in number to the shares of Common Stock that
would have been obtained by such payment or reinvestment, the terms of which
stock Units shall provide for settlement in cash and for Dividend Equivalent
reinvestment in further stock Units on the terms contemplated by this Section
7(l).

 

8.                  Withholding of Taxes.

 

Participants and holders of Awards shall pay to Immunomedics or its Affiliate,
or make arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later than
the date of the event creating the tax or social insurance contribution
liability. The obligations of Immunomedics under the Plan shall be conditional
on such payment or arrangements. Unless otherwise determined by the
Administrator, Tax Withholding Obligations may be settled in whole or in part
with shares of Common Stock, including unrestricted outstanding shares
surrendered to Immunomedics and unrestricted shares that are part of the Award
that gives rise to the Tax Withholding Obligation, having a Fair Market Value on
the date of surrender or withholding equal to the statutory minimum amount (and
not any greater amount) required to be withheld for tax or social insurance
contribution purposes, all in accordance with such procedures as the
Administrator establishes. Immunomedics or its Affiliate may deduct, to the
extent permitted by law, any such Tax Withholding Obligations from any payment
of any kind otherwise due to the Participant or holder of an Award.

 

9.                  Transferability of Awards.

 

(a)               General Nontransferability Absent Administrator Permission.
Except as otherwise determined by the Administrator, and in any event in the
case of an Incentive Stock Option or a tandem stock appreciation right granted
with respect to an Incentive Stock Option, no Award granted under the Plan shall
be transferable by a Participant otherwise than by will or the laws of descent
and distribution. The Administrator shall not permit any transfer of an Award
for value. An Award may be exercised during the lifetime of the Participant,
only by the Participant or, during the period the Participant is under a legal
disability, by the Participant’s guardian or legal representative, unless
otherwise determined by the Administrator. Awards granted under the Plan shall
not be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, or encumbrance, except as otherwise determined by the
Administrator; provided, however, that the restrictions in this sentence shall
not apply to the shares of Common Stock received in connection with an Award
after the date that the restrictions on transferability of such shares set forth
in the applicable Award Agreement have lapsed. Nothing in this paragraph shall
be interpreted or construed as overriding the terms of any Immunomedics stock
ownership or retention policy, now or hereafter existing, that may apply to the
Participant or shares of Common Stock received under an Award.

 



13

 

 

(b)               Administrator Discretion to Permit Transfers Other Than For
Value. Except as otherwise restricted by applicable law, the Administrator may,
but need not, permit an Award, other than an Incentive Stock Option or a tandem
stock appreciation right granted with respect to an Incentive Stock Option, to
be transferred to a Participant’s Family Member (as defined below) as a gift or
pursuant to a domestic relations order in settlement of marital property rights.
The Administrator shall not permit any transfer of an Award for value. For
purposes of this Section 9, “Family Member” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests. The following transactions are
not prohibited transfers for value: (i) a transfer under a domestic relations
order in settlement of marital property rights; and (ii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity.

 

10.              Adjustments for Corporate Transactions and Other Events.

 

(a)               Mandatory Adjustments. In the event of a merger,
consolidation, stock rights offering, statutory share exchange or similar event
affecting Immunomedics (each, a “Corporate Event”) or a stock dividend, stock
split, reverse stock split, separation, spinoff, reorganization, extraordinary
dividend of cash or other property, share combination or subdivision, or
recapitalization or similar event affecting the capital structure of
Immunomedics (each, a “Share Change”) that occurs at any time after adoption of
this Plan by the Board (including any such Corporate Event or Share Change that
occurs after such adoption and coincident with or prior to the Effective Date),
the Administrator shall make equitable and appropriate substitutions or
proportionate adjustments to (i) the aggregate number and kind of shares of
Common Stock or other securities on which Awards under the Plan may be granted
to Eligible Individuals, (ii) the maximum number of shares of Common Stock or
other securities with respect to which Awards may be granted during any one
calendar year to any individual, (iii) the maximum number of shares of Common
Stock or other securities that may be issued with respect to Incentive Stock
Options granted under the Plan, (iv) the number of shares of Common Stock or
other securities covered by each outstanding Award and the exercise price, base
price or other price per share, if any, and other relevant terms of each
outstanding Award, and (v) all other numerical limitations relating to Awards,
whether contained in this Plan or in Award Agreements; provided, however, that
any fractional shares resulting from any such adjustment shall be eliminated.

 

(b)               Discretionary Adjustments. In the case of Corporate Events,
the Administrator may make such other adjustments to outstanding Awards as it
determines to be appropriate and desirable, which adjustments may include,
without limitation, (i) the cancellation of outstanding Awards in exchange for
payments of cash, securities or other property or a combination thereof having
an aggregate value equal to the value of such Awards, as determined by the
Administrator in its sole discretion (it being understood that in the case of a
Corporate Event with respect to which stockholders of Immunomedics receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Administrator that the value of
a stock option or stock appreciation right shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
share of Common Stock pursuant to such Corporate Event over the exercise price
or base price of such stock option or stock appreciation right shall
conclusively be deemed valid and that any stock option or stock appreciation
right may be cancelled for no consideration upon a Corporate Event if its
exercise price or base price does not exceed the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event),
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of Immunomedics and securities of entities
other than Immunomedics) for the shares of Common Stock subject to outstanding
Awards, and (iii) the substitution of equivalent awards, as determined in the
sole discretion of the Administrator, of the surviving or successor entity or a
parent thereof (“Substitute Awards”).

 



14

 

 

(c)               Adjustments to Performance Goals. The Administrator may, in
its discretion, adjust the Performance Goals applicable to any Awards to reflect
any unusual or non-recurring events and other extraordinary items, impact of
charges for restructurings, discontinued operations and the cumulative effects
of accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in Immunomedics’ consolidated financial statements,
notes to the consolidated financial statements, management’s discussion and
analysis or other Immunomedics filings with the Securities and Exchange
Commission. If the Administrator determines that a change in the business,
operations, corporate structure or capital structure of Immunomedics or the
applicable subsidiary, business segment or other operational unit of
Immunomedics or any such entity or segment, or the manner in which any of the
foregoing conducts its business, or other events or circumstances, render the
Performance Goals to be unsuitable, the Administrator may modify such
Performance Goals or the related minimum acceptable level of achievement, in
whole or in part, as the Administrator deems appropriate and equitable.

 

(d)               Statutory Requirements Affecting Adjustments. Notwithstanding
the foregoing: (A) any adjustments made pursuant to Section 10 to Awards that
are considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (B) any adjustments made pursuant to Section 10 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
(1) continue not to be subject to Section 409A of the Code or (2) comply with
the requirements of Section 409A of the Code; (C) in any event, the
Administrator shall not have the authority to make any adjustments pursuant to
Section 10 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A of the Code at the date of
grant to be subject thereto; and (D) any adjustments made pursuant to Section 10
to Awards that are Incentive Stock Options shall be made in compliance with the
requirements of Section 424(a) of the Code.

 

(e)               Dissolution or Liquidation. Unless the Administrator
determines otherwise, all Awards outstanding under the Plan shall terminate upon
the dissolution or liquidation of Immunomedics.

 

11.              Change in Control Provisions.

 

(a)               Termination of Awards. Notwithstanding the provisions of
Section 11(b), in the event that any transaction resulting in a Change in
Control occurs, outstanding Awards will terminate upon the effective time of
such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of such Awards by, or for the
issuance therefor of Substitute Awards of, the surviving or successor entity or
a parent thereof. Solely with respect to Awards that will terminate as a result
of the immediately preceding sentence and except as otherwise provided in the
applicable Award Agreement:

 



15

 

 

(i)                 the outstanding Awards of stock options and stock
appreciation rights that will terminate upon the effective time of the Change in
Control shall, immediately before the effective time of the Change in Control,
become fully vested and exercisable and the holders of such Awards will be
permitted, immediately before the Change in Control, to exercise the Awards;

 

(ii)               the outstanding shares of Restricted Stock the vesting or
restrictions on which are then solely time-based and not subject to achievement
of Performance Goals shall, immediately before the effective time of the Change
in Control, become fully vested, free of all transfer and lapse restrictions and
free of all risks of forfeiture;

 

(iii)               the outstanding shares of Restricted Stock the vesting or
restrictions on which are then subject to and pending achievement of Performance
Goals shall, immediately before the effective time of the Change in Control and
unless the Award Agreement provides for vesting or lapsing of restrictions in a
greater amount upon the occurrence of a Change in Control, become vested, free
of transfer and lapse restrictions and risks of forfeiture in such amounts as if
the applicable Performance Goals for the unexpired Performance Period had been
achieved at the target level set forth in the applicable Award Agreement;

 

(iv)              the outstanding Restricted Stock Units, Performance Shares and
Performance Units the vesting, earning or settlement of which is then solely
time-based and not subject to or pending achievement of Performance Goals shall,
immediately before the effective time of the Change in Control, become fully
earned and vested and shall be settled in cash or shares of Common Stock
(consistent with the terms of the Award Agreement after taking into account the
effect of the Change in Control transaction on the shares) as promptly as is
practicable, subject to any applicable limitations imposed thereon by Section
409A of the Code; and

 

(v)               the outstanding Restricted Stock Units, Performance Shares and
Performance Units the vesting, earning or settlement of which is then subject to
and pending achievement of Performance Goals shall, immediately before the
effective time of the Change in Control and unless the Award Agreement provides
for vesting, earning or settlement in a greater amount upon the occurrence of a
Change in Control, become vested and earned in such amounts as if the applicable
Performance Goals for the unexpired Performance Period had been achieved at the
target level set forth in the applicable Award Agreement and shall be settled in
cash or shares of Common Stock (consistent with the terms of the Award Agreement
after taking into account the effect of the Change in Control transaction on the
shares) as promptly as is practicable, subject to any applicable limitations
imposed thereon by Section 409A of the Code.

 



16

 

 

(b)               Director Awards. Unless otherwise provided in the applicable
Award Agreement, if a Change of Control occurs, then all outstanding Awards to a
non-employee Board member then in Service that are not then exercisable and/or
not vested shall become fully exercisable and vested upon the Change of Control.

 

Implementation of the provisions of Sections 11(a) and (b) shall be conditioned
upon consummation of the Change in Control.

 

(c)               Continuation, Assumption or Substitution of Awards. The
administrator may specify, on or after the date of grant, in an award agreement
or amendment thereto, the consequences of a Participant’s Termination of Service
that occurs coincident with or following the occurrence of a Change in Control,
if a Change in Control occurs under which provision is made in connection with
the transaction for the continuation or assumption of outstanding Awards by, or
for the issuance therefor of Substitute Awards of, the surviving or successor
entity or a parent thereof.

 

(d)               Other Permitted Actions. In the event that any transaction
resulting in a Change in Control occurs, the Administrator may take any of the
actions set forth in Section 10 with respect to any or all Awards granted under
the Plan.

 

(e)               Section 409A Savings Clause. Notwithstanding the foregoing, if
any Award is considered to be a “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code, this Section 11 shall apply to such
Award only to the extent that its application would not result in the imposition
of any tax or interest or the inclusion of any amount in income under Section
409A of the Code.

 

12.              Substitution of Awards in Mergers and Acquisitions.

 

Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, consultants or directors of Immunomedics or a
Subsidiary as the result of a merger or consolidation of the entity for which
they perform services with Immunomedics or a Subsidiary, or the acquisition by
Immunomedics of the assets or stock of the such entity. The terms and conditions
of any Awards so granted may vary from the terms and conditions set forth herein
to the extent that the Administrator deems appropriate at the time of grant to
conform the Awards to the provisions of the assumed awards for which they are
substituted and to preserve their intrinsic value as of the date of the merger,
consolidation or acquisition transaction. To the extent permitted by applicable
law and marketplace or listing rules of the primary securities market or
exchange on which the Common Stock is listed or admitted for trading, any
available shares under a stockholder-approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards
granted pursuant to this Section 12 and, upon such grant, shall not reduce the
Share Pool.

 



17

 

 

13.              Compliance with Securities Laws; Listing and Registration.

 

(a)               The obligation of Immunomedics to sell or deliver Common Stock
with respect to any Award granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal, state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Administrator. If at
any time the Administrator determines that the delivery of Common Stock under
the Plan is or may be unlawful under the laws of any applicable jurisdiction, or
Federal, state or foreign (non-United States) securities laws, the right to
exercise an Award or receive shares of Common Stock pursuant to an Award shall
be suspended until the Administrator determines that such delivery is lawful. If
at any time the Administrator determines that the delivery of Common Stock under
the Plan would or may violate the rules of any exchange on which Immunomedics’
securities are then listed for trade, the right to exercise an Award or receive
shares of Common Stock pursuant to an Award shall be suspended until the
Administrator determines that such delivery would not violate such rules. If the
Administrator determines that the exercise or nonforfeitability of, or delivery
of benefits pursuant to, any Award would violate any applicable provision of
securities laws or the listing requirements of any stock exchange upon which any
of Immunomedics’ equity securities are listed, then the Administrator may
postpone any such exercise, nonforfeitability or delivery, as applicable, but
Immunomedics shall use all reasonable efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.

 

(b)               Each Award is subject to the requirement that, if at any time
the Administrator determines, in its absolute discretion, that the listing,
registration or qualification of Common Stock issuable pursuant to the Plan is
required by any securities exchange or under any state, federal or foreign
(non-United States) law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the issuance of Common Stock, no such Award shall
be granted or payment made or Common Stock issued, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Administrator.

 

(c)               In the event that the disposition of Common Stock acquired
pursuant to the Plan is not covered by a then current registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), and is not
otherwise exempt from such registration, such Common Stock shall be restricted
against transfer to the extent required by the Securities Act or regulations
thereunder, and the Administrator may require a person receiving Common Stock
pursuant to the Plan, as a condition precedent to receipt of such Common Stock,
to represent to Immunomedics in writing that the Common Stock acquired by such
person is acquired for investment only and not with a view to distribution and
that such person will not dispose of the Common Stock so acquired in violation
of Federal, state or foreign securities laws and furnish such information as
may, in the opinion of counsel for the Company, be appropriate to permit the
Company to issue the Common Stock in compliance with applicable Federal, state
or foreign securities laws.

 



18

 

 

14.              Section 409A Compliance.

 

It is the intention of Immunomedics that any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code shall comply in all respects with the requirements of Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code, and the terms of each
such Award shall be construed, administered and deemed amended, if applicable,
in a manner consistent with this intention. Notwithstanding the foregoing,
neither Immunomedics nor any of its Affiliates nor any of its or their
directors, officers, employees, agents or other service providers will be liable
for any taxes, penalties or interest imposed on any Participant or other person
with respect to any amounts paid or payable (whether in cash, shares of Common
Stock or other property) under any Award, including any taxes, penalties or
interest imposed under or as a result of Section 409A of the Code. Any payments
described in an Award that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. For purposes of any
Award, each amount to be paid or benefit to be provided to a Participant that
constitutes deferred compensation subject to Section 409A of the Code shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. For purposes of Section 409A of the Code, the payment of Dividend
Equivalents under any Award shall be construed as earnings and the time and form
of payment of such Dividend Equivalents shall be treated separately from the
time and form of payment of the underlying Award. Notwithstanding any other
provision of the Plan to the contrary, with respect to any Award that
constitutes a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code, any payments (whether in cash, shares of Common Stock
or other property) to be made with respect to the Award that become payable on
account of the Participant’s separation from service, within the meaning of
Section 409A of the Code, while the Participant is a “specified employee” (as
determined in accordance with the uniform policy adopted by the Administrator
with respect to all of the arrangements subject to Section 409A of the Code
maintained by Immunomedics and its Affiliates) and which would otherwise be paid
within six months after the Participant’s separation from service shall be
accumulated (without interest) and paid on the first day of the seventh month
following the Participant’s separation from service or, if earlier, within 15
days after the appointment of the personal representative or executor of the
Participant’s estate following the Participant’s death. Notwithstanding anything
in the Plan or an Award Agreement to the contrary, in no event shall the
Administrator exercise its discretion to accelerate the payment or settlement of
an Award where such payment or settlement constitutes deferred compensation
within the meaning of Code section 409A unless, and solely to the extent that,
such accelerated payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4).

 

15.              Plan Duration; Amendment and Discontinuance.

 

(a)               Plan Duration. The Plan shall remain in effect, subject to the
right of the Board or the Compensation Committee to amend or terminate the Plan
at any time, until the earlier of (a) the earliest date as of which all Awards
granted under the Plan have been satisfied in full or terminated and no shares
of Common Stock approved for issuance under the Plan remain available to be
granted under new Awards or (b) April 16, 2030. No Awards shall be granted under
the Plan after such termination date. Subject to other applicable provisions of
the Plan, all Awards made under the Plan on or before April 16, 2030, or such
earlier termination of the Plan, shall remain in effect until such Awards have
been satisfied or terminated in accordance with the Plan and the terms of such
Awards.

 



19

 

 

(b)               Amendment and Discontinuance of the Plan. The Board or the
Compensation Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would materially
impair the rights of a Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law or rule of any securities exchange or market on which the Common
Stock is listed or admitted for trading or to prevent adverse tax or accounting
consequences to Immunomedics or the Participant. Notwithstanding the foregoing,
no such amendment shall be made without the approval of Immunomedics’
stockholders to the extent such amendment would (A) materially increase the
benefits accruing to Participants under the Plan, (B) materially increase the
number of shares of Common Stock which may be issued under the Plan or to a
Participant, (C) materially expand the eligibility for participation in the
Plan, (D) eliminate or modify the prohibition set forth in Section 7(f) on
repricing of stock options and stock appreciation rights, (E) lengthen the
maximum term or lower the minimum exercise price or base price permitted for
stock options and stock appreciation rights, or (F) modify the prohibition on
the issuance of reload or replenishment options. Except as otherwise determined
by the Board or Compensation Committee, termination of the Plan shall not affect
the Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

(c)               Amendment of Awards. Subject to Section 7(f), the
Administrator may unilaterally amend the terms of any Award theretofore granted,
but no such amendment shall materially impair the rights of any Participant with
respect to an Award without the Participant’s consent, except such an amendment
made to cause the Plan or Award to comply with applicable law, applicable rule
of any securities exchange on which the Common Stock is listed or admitted for
trading, or to prevent adverse tax or accounting consequences for the
Participant or the Company or any of its Affiliates. For purposes of the
foregoing sentence, an amendment to an Award that results in a change in the tax
consequences of the Award to the Participant shall not be considered to be a
material impairment of the rights of the Participant and shall not require the
Participant’s consent.

 

16.              General Provisions.

 

(a)               Non-Guarantee of Employment or Service. Nothing in the Plan or
in any Award Agreement thereunder shall confer any right on an individual to
continue in the service of Immunomedics or any Affiliate or shall interfere in
any way with the right of Immunomedics or any Affiliate to terminate such
service at any time with or without cause or notice and whether or not such
termination results in (i) the failure of any Award to vest or become payable;
(ii) the forfeiture of any unvested or vested portion of any Award; and/or (iii)
any other adverse effect on the individual’s interests under any Award or the
Plan. No person, even though deemed an Eligible Individual, shall have a right
to be selected as a Participant, or, having been so selected, to be selected
again as a Participant. To the extent that an Eligible Individual who is an
employee of a Subsidiary receives an Award under the Plan, that Award shall in
no event be understood or interpreted to mean that Immunomedics is the
Participant’s employer or that the Participant has an employment relationship
with Immunomedics.

 

(b)               No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between Immunomedics and a Participant or any other
person. To the extent that any Participant or other person acquires a right to
receive payments from Immunomedics pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of Immunomedics.

 



20

 

 

(c)               Status of Awards. Awards shall be special incentive payments
to the Participant and shall not be taken into account in computing the amount
of salary or compensation of the Participant for purposes of determining any
pension, retirement, death, severance or other benefit under (a) any pension,
retirement, profit-sharing, bonus, insurance, severance or other employee
benefit plan of Immunomedics or any Affiliate now or hereafter in effect under
which the availability or amount of benefits is related to the level of
compensation or (b) any agreement between (i) Immunomedics or any Affiliate and
(ii) the Participant, except as such plan or agreement shall otherwise expressly
provide.

 

(d)               Subsidiary Employees. In the case of a grant of an Award to an
Eligible Individual who provides services to any Subsidiary, Immunomedics may,
if the Administrator so directs, issue or transfer the shares of Common Stock,
if any, covered by the Award to the Subsidiary, for such lawful consideration as
the Administrator may specify, upon the condition or understanding that the
Subsidiary will transfer the shares of Common Stock to the Eligible Individual
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan. All shares of Common Stock underlying
Awards that are forfeited or canceled after such issue or transfer of shares to
the Subsidiary shall revert to Immunomedics.

 

(e)                Governing Law and Interpretation. The validity, construction
and effect of the Plan, of Award Agreements entered into pursuant to the Plan,
and of any rules, regulations, determinations or decisions made by the
Administrator relating to the Plan or such Award Agreements, and the rights of
any and all persons having or claiming to have any interest therein or
thereunder, shall be determined exclusively in accordance with applicable United
States federal laws and the laws of the State of Delaware without regard to its
conflict of laws principles. The captions of the Plan are not part of the
provisions hereof and shall have no force or effect. Except where the context
otherwise requires: (i) the singular includes the plural and vice versa; (ii) a
reference to one gender includes other genders; (iii) a reference to a person
includes a natural person, partnership, corporation, association, governmental
or local authority or agency or other entity; and (iv) a reference to a statute,
ordinance, code or other law includes regulations and other instruments under it
and consolidations, amendments, re-enactments or replacements of any of them.

 

(f)                 Use of English Language. The Plan, each Award Agreement, and
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to an Award shall be written in English, unless otherwise
determined by the Administrator. If a Participant receives an Award Agreement, a
copy of the Plan or any other documents related to an Award translated into a
language other than English, and if the meaning of the translated version is
different from the English version, the English version shall control.

 

(g)                Recovery of Amounts Paid. Except as otherwise provided by the
Administrator, Awards granted under the Plan shall be subject to any and all
policies, guidelines, codes of conduct, or other agreement or arrangement
adopted by the Board or Compensation Committee with respect to the recoupment,
recovery or clawback of compensation (collectively, the “Recoupment Policy”)
and/or to any provisions set forth in the applicable Award Agreement under which
Immunomedics may recover from current and former Participants any amounts paid
or shares of Common Stock issued under an Award and any proceeds therefrom under
such circumstances as the Administrator determines appropriate. The
Administrator may apply the Recoupment Policy to Awards granted before the
policy is adopted to the extent required by applicable law or rule of any
securities exchange or market on which shares of Common Stock are listed or
admitted for trading, as determined by the Administrator in its sole discretion.

 



21

 

 

17.              Glossary.

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

“Administrator” means the Compensation Committee, or such other committee(s) or
officer(s) duly appointed by the Board or the Compensation Committee to
administer the Plan or delegated limited authority to perform administrative
actions under the Plan, and having such powers as shall be specified by the
Board or the Compensation Committee; provided, however, that at any time the
Board may serve as the Administrator in lieu of or in addition to the
Compensation Committee or such other committee(s) or officer(s) to whom
administrative authority has been delegated. With respect to any Award to which
Section 16 of the Exchange Act applies, the Administrator shall consist of
either the Board or a committee of the Board, which committee shall consist of
two or more directors, each of whom is intended to be, to the extent required by
Rule 16b-3 of the Exchange Act, a “non-employee director” as defined in Rule
16b-3 of the Exchange Act and an “independent director” to the extent required
by the rules of the national securities exchange that is the principal trading
market for the Common Stock; provided, that with respect to Awards made to a
member of the Board who is not an employee of the Company, “Administrator” means
the Board. Any member of the Administrator who does not meet the foregoing
requirements shall abstain from any decision regarding an Award and shall not be
considered a member of the Administrator to the extent required to comply with
Rule 16b-3 of the Exchange Act.

 

“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, Immunomedics or any successor
to Immunomedics. For this purpose, “control” (including the correlative meanings
of the terms “controlled by” and “under common control with”) shall mean
ownership, directly or indirectly, of 50% or more of the total combined voting
power of all classes of voting securities issued by such entity, or the
possession, directly or indirectly, of the power to direct the management and
policies of such entity, by contract or otherwise.

 

“Award” means any stock option, stock appreciation right, stock award, stock
unit, Performance Share, Performance Unit, and/or Other Stock-Based Award,
whether granted under this Plan or the 2006 Plan, as applicable.

 

“Award Agreement” means the written document(s), including an electronic writing
acceptable to the Administrator, and any notice, addendum or supplement thereto,
memorializing the terms and conditions of an Award granted pursuant to the Plan
and which shall incorporate the terms of the Plan.

 

“Board” means the Board of Directors of Immunomedics.

 

“Change in Control” means the first of the following to occur: (i) a Change in
Ownership of Immunomedics, (ii) a Change in Effective Control of Immunomedics,
or (iii) a Change in the Ownership of Assets of Immunomedics, as described
herein and construed in accordance with Code section 409A.

 



22

 

 

(i)                 A “Change in Ownership of Immunomedics” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire,
ownership of the capital stock of Immunomedics that, together with the stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the capital stock of Immunomedics. However, if
any one Person is, or Persons Acting as a Group are, considered to own more than
50%, on a fully diluted basis, of the total fair market value or total voting
power of the capital stock of Immunomedics, the acquisition of additional stock
by the same Person or Persons Acting as a Group is not considered to cause a
Change in Ownership of Immunomedics or to cause a Change in Effective Control of
Immunomedics (as described below). An increase in the percentage of capital
stock owned by any one Person, or Persons Acting as a Group, as a result of a
transaction in which Immunomedics acquires its stock in exchange for property
will be treated as an acquisition of stock.

 

(ii)                A “Change in Effective Control of Immunomedics” shall occur
on the date that a majority of members of Client’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

 

(iii)              A “Change in the Ownership of Assets of Immunomedics” shall
occur on the date that any one Person acquires, or Persons Acting as a Group
acquire (or has or have acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Persons), assets from
Immunomedics that have a total gross fair market value equal to or more than 50%
of the total gross fair market value of all of the assets of Immunomedics
immediately before such acquisition or acquisitions provided that the total
gross fair market value is no less than 50% of the net book value of
Immunomedics. For this purpose, gross fair market value means the value of the
assets of Immunomedics, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

The following rules of construction apply in interpreting the definition of
Change in Control:

 

(A)               A “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than employee benefit plans sponsored or maintained by
Immunomedics and by entities controlled by Immunomedics or an underwriter,
initial purchaser or placement agent temporarily holding the capital stock of
Immunomedics pursuant to a registered public offering.

 

(B)               Persons will be considered to be Persons Acting as a Group (or
Group) if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a Person owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a Group with other
shareholders only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. Persons will not be considered to be acting
as a Group solely because they purchase assets of the same corporation at the
same time or purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

 



23

 

 

(C)               A Change in Control shall not include a transfer to a related
person as described in Code section 409A or a public offering of capital stock
of Immunomedics.

 

(D)               For purposes of the definition of Change in Control, Section
318(a) of the Code applies to determine stock ownership. Stock underlying a
vested option is considered owned by the individual who holds the vested option
(and the stock underlying an unvested option is not considered owned by the
individual who holds the unvested option). For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulation §1.83-3(b) and (j)), the
stock underlying the option is not treated as owned by the individual who holds
the option.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

 

“Common Stock” means shares of common stock of Immunomedics, par value $0.01 per
share, and any capital securities into which they are converted.

 

“Company” means Immunomedics and its Subsidiaries, except where the context
otherwise requires. For purposes of determining whether a Change in Control has
occurred, Company shall mean only Immunomedics.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Dividend Equivalent” means a right, granted to a Participant, to receive cash,
Common Stock, stock Units or other property equal in value to dividends paid
with respect to a specified number of shares of Common Stock.

 

“Effective Date” means the date on which adoption of the Plan is approved by the
stockholders of Immunomedics.

 

“Eligible Individuals” means (i) officers and employees of, and other
individuals, including non-employee directors, who are natural persons providing
bona fide services to or for, Immunomedics or any of its Subsidiaries, provided
that such services are not in connection with the offer or sale of securities in
a capital-raising transaction and do not directly or indirectly promote or
maintain a market for Immunomedics’ securities, and (ii) prospective officers,
employees and service providers who have accepted offers of employment or other
service relationship from Immunomedics or a Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto. Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.

 



24

 

 

“Fair Market Value” means, on a per share basis as of any date, unless otherwise
determined by the Administrator:

 

(i)                 if the principal market for the Common Stock (as determined
by the Administrator if the Common Stock is listed or admitted to trading on
more than one exchange or market) is a national securities exchange or an
established securities market, the official closing price per share of Common
Stock for the regular market session on that date on the principal exchange or
market on which the Common Stock is then listed or admitted to trading or, if no
sale is reported for that date, on the last preceding day on which a sale was
reported, all as reported by such source as the Administrator may select;

 

(ii)                if the principal market for the Common Stock is not a
national securities exchange or an established securities market, but the Common
Stock is quoted by a national quotation system, the average of the highest bid
and lowest asked prices for the Common Stock on that date as reported on a
national quotation system or, if no prices are reported for that date, on the
last preceding day on which prices were reported, all as reported by such source
as the Administrator may select; or

 

(iii)               if the Common Stock is neither listed or admitted to trading
on a national securities exchange or an established securities market, nor
quoted by a national quotation system, the value determined by the Administrator
in good faith by the reasonable application of a reasonable valuation method,
which method may, but need not, include taking into account an appraisal of the
fair market value of the Common Stock conducted by a nationally recognized
appraisal firm selected by the Administrator.

 

Notwithstanding the preceding, for foreign, federal, state and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

 

“Full Value Award” means an Award that results in Immunomedics transferring the
full value of a share of Common Stock under the Award, whether or not an actual
share of stock is issued. Full Value Awards shall include, but are not limited
to, stock awards, stock units, Performance Shares, Performance Units that are
payable in Common Stock, and Other Stock-Based Awards for which Immunomedics
transfers the full value of a share of Common Stock under the Award, but shall
not include Dividend Equivalents.

 

“Immunomedics” means Immunomedics, Inc., a Delaware corporation.

 

“Incentive Stock Option” means any stock option that is designated, in the
applicable Award Agreement or the resolutions of the Administrator under which
the stock option is granted, as an “incentive stock option” within the meaning
of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.

 

“Nonqualified Option” means any stock option that is not an Incentive Stock
Option.

 



25

 

 

“Other Stock-Based Award” means an Award of Common Stock or any other Award that
is valued in whole or in part by reference to, or is otherwise based upon,
shares of Common Stock, including without limitation Dividend Equivalents and
convertible debentures.

 

“Participant” means an Eligible Individual to whom one or more Awards are or
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such person, his successors, heirs,
executors and administrators, as the case may be.

 

“Performance Award” means a Full Value Award, the grant, vesting, lapse of
restrictions or settlement of which is conditioned upon the achievement of
performance objectives over a specified Performance Period and includes, without
limitation, Performance Shares and Performance Units.

 

“Performance Goals” means the performance goals established by the Administrator
in connection with the grant of Awards based on Performance Metrics or other
performance criteria selected by the Administrator.

 

“Performance Period” means that period established by the Administrator during
which any Performance Goals specified by the Administrator with respect to such
Award are to be measured.

 

“Performance Metrics” means criteria established by the Administrator relating
to any of the following, as it may apply to an individual, one or more business
units, divisions, or Affiliates, or on a company-wide basis, and in absolute
terms, relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies:

 

(i)                 Earnings or Profitability Metrics: any derivative of
revenue; earnings/loss (gross, operating, net, or adjusted); earnings/loss
before interest and taxes (“EBIT”); earnings/loss before interest, taxes,
depreciation and amortization (“EBITDA”); profit margins; operating margins;
expense levels or ratios; provided that any of the foregoing metrics may be
adjusted to eliminate the effect of any one or more of the following: interest
expense, asset impairments or investment losses, early extinguishment of debt or
stock-based compensation expense;

 

(ii)                Return Metrics: any derivative of return on investment,
assets, equity or capital (total or invested);

 

(iii)               Investment Metrics: relative risk-adjusted investment
performance; investment performance of assets under management;

 

(iv)              Cash Flow Metrics: any derivative of operating cash flow; cash
flow sufficient to achieve financial ratios or a specified cash balance; free
cash flow; cash flow return on capital; net cash provided by operating
activities; cash flow per share; working capital;

 

(v)               Liquidity Metrics: any derivative of debt leverage (including
debt to capital, net debt-to-capital, debt-to-EBITDA or other liquidity ratios);

 



26

 

 

(vi)             Stock Price and Equity Metrics: any derivative of return on
stockholders’ equity; total stockholder return; stock price; stock price
appreciation; market capitalization; earnings/loss per share (basic or diluted)
(before or after taxes);

 

(vii)              New Product Development: any new product development or
successful completion of research and development projects;

 

(viii)            Joint Ventures: formation of joint ventures, research or
development collaborations, or the completion of other corporate transactions
intended to the enhance the Company’s revenue or profitability or enhance its
customer base;

 

(ix)                Strategic Metrics: product research and development;
completion of an identified special project; clinical trials; regulatory filings
or approvals; patent application or issuance; manufacturing or process
development; sales or net sales; market share; market penetration; economic
value added; customer service; customer satisfaction; inventory control; balance
of cash, cash equivalents and marketable securities; growth in assets; key
hires; employee satisfaction; employee retention; business expansion;
acquisitions, divestitures, joint ventures or financing; legal compliance or
safety and risk reduction; and/or

 

(x)                Other: such other metrics as determined by the Administrator.

 

“Performance Shares” means a grant of stock or stock Units the issuance, vesting
or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.

 

“Performance Units” means a grant of dollar-denominated Units the value, vesting
or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period.

 

“Plan” means this Immunomedics, Inc. Amended and Restated 2014 Long-Term
Incentive Plan, as set forth herein and as it may be amended from time to time.

 

“Restricted Stock” means an Award of shares of Common Stock to a Participant
that may be subject to certain transferability and other restrictions and to a
risk of forfeiture (including by reason of not satisfying certain Performance
Goals).

 

“Restricted Stock Unit” means a right granted to a Participant to receive shares
of Common Stock or cash at the end of a specified deferral period, which right
may be conditioned on the satisfaction of certain requirements (including the
satisfaction of certain Performance Goals).

 

“Restriction Period” means, with respect to Awards, the period commencing on the
date of grant of such Award to which vesting or transferability and other
restrictions and a risk of forfeiture apply and ending upon the expiration of
the applicable vesting conditions, transferability and other restrictions and
lapse of risk of forfeiture and/or the achievement of the applicable Performance
Goals (it being understood that the Administrator may provide that vesting shall
occur and/or restrictions shall lapse with respect to portions of the applicable
Award during the Restriction Period in accordance with Section 7(b)).

 



27

 

 

“Service” means the Participant’s employment or other service relationship with
the Company and its Affiliates. A Participant’s Service will be considered to
have ceased with the Company and its Affiliates if, immediately after a sale,
merger or other corporate transaction, the trade, business or entity with which
you are employed or otherwise have a service relationship is not the Company or
its successor or an Affiliate of the Company or its successor.

 

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with Immunomedics if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain or otherwise has
the power to direct the management and policies of the entity by contract or by
means of appointing a majority of the members of the board or other body that
controls the affairs of the entity; provided, however, that solely for purposes
of determining whether a Participant has a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code or
whether an Eligible Individual is eligible to be granted an Award that in the
hands of such Eligible Individual would constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, a
“Subsidiary” of a corporation or other entity means all other entities with
which such corporation or other entity would be considered a single employer
under Sections 414(b) or 414(c) of the Code.

 

“Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.

 

“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services for, Immunomedics and its
Subsidiaries. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among Immunomedics and its Subsidiaries shall not
be considered Terminations of Service. With respect to any Award that
constitutes a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code, “Termination of Service” shall mean a “separation from
service” as defined under Section 409A of the Code to the extent required by
Section 409A of the Code to avoid the imposition of any tax or interest or the
inclusion of any amount in income pursuant to Section 409A of the Code. A
Participant has a separation from service within the meaning of Section 409A of
the Code if the Participant terminates employment with Immunomedics and all
Subsidiaries for any reason. A Participant will generally be treated as having
terminated employment with Immunomedics and all Subsidiaries as of a certain
date if the Participant and the entity that employs the Participant reasonably
anticipate that the Participant will perform no further services for
Immunomedics or any Subsidiary after such date or that the level of bona fide
services that the Participant will perform after such date (whether as an
employee or an independent contractor) will permanently decrease to no more than
20 percent (20%) of the average level of bona fide services performed (whether
as an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services for fewer than 36 months); provided, however, that the
employment relationship is treated as continuing while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
leave does not exceed six months or, if longer, so long as the Participant
retains the right to reemployment with Immunomedics or any Subsidiary.

 



28

 

 

“Total and Permanent Disability” means, with respect to a Participant, except as
otherwise provided in the relevant Award Agreement, that a Participant is (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to last until
the Participant’s death or result in death, or (ii) determined to be totally
disabled by the Social Security Administration or other governmental or
quasi-governmental body that administers a comparable social insurance program
outside of the United States in which the Participant participates and which
conditions the right to receive benefits under such program on the Participant
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death. The Administrator shall
have sole authority to determine whether a Participant has suffered a Total and
Permanent Disability and may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.

 

“Unit” means a bookkeeping entry used by Immunomedics to record and account for
the grant of the following types of Awards until such time as the Award is paid,
cancelled, forfeited or terminated, as the case may be: stock units, Restricted
Stock Units, Performance Units, and Performance Shares that are expressed in
terms of units of Common Stock.

 

{end of document}

 



29

 